Citation Nr: 0429485	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  01-01 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 30 percent for 
a right shoulder disability involving recurrent dislocation 
with limitation of motion. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to August 
1973.  His claims come before the Board of Veterans' Appeals 
(BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Board notes that an unappealed January 2001 rating 
decision denied service connection for PTSD.  In May 2003, 
the RO denied service connection for PTSD on the merits after 
the claim was reopened on the basis of new and material 
evidence.  However, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal regardless of 
the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  Therefore, the Board must 
determine whether new and material evidence has been 
submitted to reopen the claim for service connection for PTSD 
since the prior final decision.  Thereafter, the Board will 
adjudicate the claim on the merits.

The issue of entitlement to an increased evaluation for a 
right shoulder disability is addressed in the REMAND portion 
of the decision below and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  An unappealed January 2001 rating decision denied service 
connection for PTSD.

3.  The evidence received since the January 2001 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The veteran did not engage in combat, and it is not shown 
that he experienced a verified stressful event in service to 
account for his diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The January 2001 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The additional evidence presented since the January 2001 
rating decision is new and material, and the claim for 
service connection for PTSD has been reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R §§ 3.102, 
3.156, 3.159 (2004).  

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1154, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD.  However, 
the Board must first determine whether new and material 
evidence has been submitted to reopen his claim since a 
January 2001 final decision by the RO.  In the interest of 
clarity, the Board will initially discuss whether the issue 
has been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.


I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of the April 2003 RO 
letter, the May 2003 rating decision and notice, and the 
statement of the case issued in November 2003.  In addition, 
when the veteran filed his claim in May 2001, he included a 
copy of the VA stressor letter  that described the type of 
evidence he needed to substantiate his claim.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  The Board notes that the April 2003 letter 
by the RO was sent to the veteran prior to denial of his 
claim in May 2003.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  

In Pelegrini II the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the April 2003 notice letter does not 
specifically contain the "fourth element," the Board finds 
the veteran was otherwise fully notified of the need to 
submit any evidence pertaining to his claim through the 
documents described above and his personal hearing in March 
2004.  Indeed, the April 2003 letter described new evidence 
as documents, statements from lay persons, medical records, 
or other similar evidence.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  With respect 
to the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for PTSD, 
the VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. 
Cir. 2003).  

In any event, the veteran has not made the Board aware of any 
additional evidence that could be obtained to fairly decide 
the claim.  The Board notes that the veteran testified at a 
hearing held before the undersigned Veterans Law Judge in 
March 2004.  At that time, the veteran submitted additional 
evidence and was notified of the evidence needed to 
substantiate his claim, namely evidence to corroborate his 
claimed stressors in service.  The veteran was also told that 
the record would be held open for 60 day to allow him the 
opportunity to submit any additional evidence.  The 60 day 
period has expired and the case is ready for appellate 
review. No further evidence has been submitted. 

II.  New and Material Evidence

The veteran is ultimately seeking service connection for 
PTSD.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a) (West 2002); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  The evidence necessary to establish 
the occurrence of a stressor during service to support a 
claim of entitlement to service connection for posttraumatic 
stress disorder will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  The term "combat" 
is defined to mean "a fight, encounter, or contest between 
individuals or groups" and "actual fighting engagement of 
military forces."  VAOPGCPREC 12-99 (Oct. 1999) citing 
WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  The phrase 
"engaged in combat with the enemy" requires that the 
veteran "have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality."  VAOPGCPREC 12-99.

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  In Pentecost 
v. Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with), and personal participation 
in, rocket attacks while stationed in Vietnam.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)

In this case, the RO denied service connection for PTSD in 
rating decisions of February 1990, March 1994, and January 
2001 on the basis that there was no evidence of a verified 
stressor in service to account for the veteran's diagnosis of 
PTSD.  The RO explained that the veteran did not engage in 
combat and that no evidence confirmed that he experienced a 
stressful event in service.  The veteran was notified of the 
most recent denial of his claim and of his appellate rights 
in a February 2001 letter; however, he did not seek appellate 
review within one year of notification.  Therefore, the 
January 2001 rating decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In May 2001, the veteran attempted to reopen his claim for 
service connection for PTSD on the basis of new and material 
evidence.  Under VA law and regulation, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  When a 
claim to reopen is presented, a two-step analysis is 
performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  The Board notes that this regulation was amended 
in that it redefined "new and material evidence."  38 C.F.R. 
§§ 3.156(a).  However, the revised version is applicable only 
to claims filed on or after August 29, 2001. 66 Fed. Reg. at 
45,620.  Since the veteran filed his claim to reopen in May 
2001, only the former version of the regulation is 
applicable. 

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The evidence associated with the claims file since the 
January 2001 rating decision includes a statement from J.M., 
who claims that he was with the veteran during several 
stressful incidents in Vietnam.  In particular, J.M. 
explained that he was with the veteran during mail deliveries 
when they were caught in the middle of firefights in which 
people on both sides were wounded and killed.  This statement 
is new, since it was not associated with the claims file at 
the time of the January 2001 rating decision.  Moreover, 
since the January 2001 rating decision denied the veteran's 
claim on the basis that there was no confirmed stressor, the 
newly submitted evidence is also material to central issue in 
this case.  Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  Accordingly, the claim for service 
connection for PTSD is reopened.  

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard, 4 Vet. App. at 386, the Court held 
that before the Board can address a question that has not 
been decided by the RO, it must determine whether the veteran 
has been given adequate notice of the need to submit evidence 
or argument on that question, and an opportunity to address 
the question at a hearing and, if not, whether the veteran is 
prejudiced thereby.  

The Board finds that the veteran will not be prejudiced by 
proceeding to adjudicate this issue on the merits.  As noted 
above, the RO reopened the veteran's claim and denied it as 
the evidence did not establish that a stressful experience 
occurred in service.  The Board notes that the May 2003 
rating decision as well as the November 2003 statement of the 
case notified the veteran of all applicable laws and 
regulations pertaining to service connection for PTSD.  The 
veteran has also been afforded the opportunity to present 
evidence and argument on the underlying service connection 
issue, and has done so.  In particular, the veteran was 
notified at his hearing of the need to provide evidence to 
assist with verification of his stressors and that the record 
would be held open for 60 days so he could submit any 
additional evidence and argument in support of his claim.  No 
additional evidence was submitted.  Under these 
circumstances, the Board may proceed to adjudicate this claim 
without prejudice to the veteran.




III.  Service Connection

The record shows that VA mental health care professionals 
have diagnosed the veteran with PTSD on numerous occasions 
based on the veteran's own account of events during his 
Vietnam service.  As will be discussed in greater detail 
below, the veteran's alleged stressors include witnessing the 
death of a close friend, counting bodies, receiving hostile 
fire, and the constant fear of being attacked while 
performing his duties as a mail carrier.  Nevertheless, the 
record does not provide sufficient corroboration of a claimed 
in-service stressor underlying the diagnosis.  See Moreau, 9 
Vet. App. at 396 (holding that a favorable medical opinion is 
insufficient, in and of itself, to predicate the grant of 
service connection for PTSD).  Accordingly, the appeal must 
be denied. 

There is no evidence of record that the veteran engaged in 
combat with the enemy.  The veteran's service personnel 
records show that he served in Vietnam from September 1971 to 
August 1972.  His DD Form 214 shows that his military 
occupational specialty was a clerk typist and does not list 
any award associated with valor or heroism shown while 
engaged with an enemy force.  In particular, his awards 
include the National Defense Service Medal, the Republic of 
Vietnam Campaign Medal w/60 Device, the Vietnam Service 
Medal, the Sharpshooter (M-16), and the Expert (M-14).  
Moreover, none of the veteran's service medical records show 
treatment for any combat related injuries or psychiatric 
problems.  Accordingly, the Board finds that there is no 
credible evidence that the veteran actually engaged in 
combat.  Although the veteran may have served in a combat 
zone, serving in a combat zone is not the same as engaging in 
combat with the enemy.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Under these circumstances, independent 
corroboration of the stressors reported by the veteran must 
be shown.

The record shows that the veteran was hospitalized by VA from 
May to June 1989, during which time he reported that he went 
on body counts and had over 200 hours of reconnaissance 
flights.  An October 1989 VA examination report also recorded 
the veteran's statements that he never had any combat 
experiences but did some body counts.  Neither report listed 
a diagnosis of PTSD.

A July 1993 psychological evaluation report listed a 
diagnosis of PTSD after recording the veteran's history of 
counting body bags and witnessing the death of a close friend 
in Vietnam.  The veteran described the same stressors at a VA 
examination in October 1993.  The veteran explained that 
technically he was a clerk at headquarter stations but went 
on body-count verifications at least a dozen times.  He 
explained that on one occasion he identified a man whom he 
had visited at his home.  The veteran also indicated that he 
saw a friend get shot in the stomach.

The veteran also received VA outpatient treatment for PTSD 
and substance abuse.  Of particular relevance, an April 2000 
psychiatric evaluation report noted the veteran's alleged in-
service stressors.  For instance, it was noted that the 
veteran was a postal clerk at headquarters in Bien Hoa before 
being transferred to Phuc Tui.  He explained that his duties 
included handling and delivering mail and documents within 
headquarters from one command outpost to another.  This 
involved driving alone through dangerous territories or 
traveling by helicopter.  Despite his title as a postal 
clerk, the veteran maintained that he was given other 
responsibilities at various outposts.  For instance, he 
reported having to "verify kills of Vietcong" three to four 
times.  Other stressful events included receiving incoming 
fire, witnessing torture, caring for wounded soldiers, and 
being "knocked down" by incoming.  The veteran described 
one incident in which his helicopter came under attack while 
witnessing a U.S. boat being fired upon.  He maintained that 
he saw bullets flying by while others hit the helicopter.  
Another incident involved the veteran seeing a friend get 
shot in the stomach and using his own shirt to stop the 
bleeding.  Finally, the veteran reported an incident in which 
a messenger prevented him from entering a building only 
moments before it was destroyed by a rocket.  After recording 
the veteran's history and conducting a mental status 
examination, the psychologist diagnosed the veteran with war-
related PTSD. 

At a May 2001 VA psychiatric examination, the veteran 
reported the following in-service stressors: being on an 
aircraft that passed through hostile air space; receiving 
friendly or hostile fire from small arms, artillery, rockets, 
mortars, or bombs; receiving sniper or sapper fire; being 
ambushed or attacked; seeing either American or other troops 
being killed or wounded; being wounded in combat; and being 
on an aircraft that was under attack.  The psychologist 
concluded with a diagnosis of PTSD (combat related), chronic, 
severe.  

The veteran also described in-service stressors in a May 2001 
statement, which the RO accepted as a claim to reopen.  The 
veteran stated that he saw shot-up buildings and two dead 
bodies within thirty minutes of landing at Bien Hoa.  He also 
described instances in which he was only yards away from 
firefights while delivering mail, and often passed dead 
bodies beside the road.  The veteran stated that he first 
witnessed a firefight from a helicopter in February 1972 
somewhere between Bien Duong and An Loc.  He indicated that 
it was later discovered that the aircraft had taken three 
rounds, two directly underneath where the veteran had been 
sitting and one in the tail.  The veteran described another 
incident which occurred two to three weeks later in which a 
Sergeant Garcia was shot in the stomach while escorting the 
veteran.  The veteran said he used his own shirt to stop the 
bleeding.  The veteran reported that another soldier he knew 
was killed but was unable to recall the soldier's name and 
provided no details.  The veteran described incidents in 
which his vehicle was almost hit by mortar and small arms 
fire during deliveries.  He stated that on one such occasion 
his van flipped over from the concussion of a nearby mortar.  
The veteran described other mortar attacks without providing 
any details such as approximate dates and locations.

The veteran was afforded an additional opportunity to provide 
details of his claimed stressors at a hearing held in March 
2004 before the undersigned Veterans Law Judge.  The veteran 
testified that his duties included picking up mail from 
either Bien Hoa Air Force Base or Long Binh and distributing 
it within the compound.  He said his duties also involved 
delivering classified documents to different advisory teams.  
He testified that in late January or early February 1972 he 
came across an old high school friend (J.M.) in Bien Hoa.  
The veteran explained that J.M. was stationed with him for 
approximately two weeks and accompanied him on several 
deliveries.  He testified that during these trips they came 
across firefights and bodies beside the road.  The veteran 
testified that he was involved in several firefights.  In 
response to the question of whether he was in a firefight and 
used his weapon, he stated that he never used his weapon.  He 
explained that he assisted the wounded and transported them 
to Long Binh Hospital in his delivery vehicle.  
Unfortunately, the veteran said he was unable to recall any 
names or units concerning any of the soldiers involved in the 
firefights he allegedly witnessed.  He also was unable to 
provide specific dates.  

The Veterans Law Judge explained to the veteran that 
additional information was required for VA to conduct a 
meaningful search to corroborate his claimed stressors.  The 
veteran was specifically asked about names, dates, locations 
and other information about these events.  The veteran was 
also told that contemporaneous letters he had written to 
friends or family members in which he described these events 
would be helpful in proving his claim.  The veteran replied 
that he doubted whether any such letters existed.  The 
veteran was told that the record would be held open for 60 
days so he could submit any additional evidence or argument 
and no additional material was submitted.  

At his hearing, the veteran submitted a statement from his 
long-time friend J.M to corroborate several of his stressors.  
J.M. stated that he had served with the veteran at Advisory 
Team 98 in Bien Hoa in late January or early February 1972.  
He explained that he was stationed there for only a few weeks 
while waiting for his next duty station.  J.M stated that he 
accompanied the veteran on trips to the Bien Hoa Air Force 
Base and Long Binh.  According to J.M., it was during these 
trips that he and the veteran were caught in the middle of 
firefights in which people on both sides were killed and 
badly wounded.  He described body parts being blown apart and 
witnessing dead bodies on the side of the road.  No specific 
details were provided as to units, names of individuals, or 
locations.

After carefully reviewing the record, the Board finds that 
none of the stressful incidents reported by the veteran have 
been verified and, more importantly, do not appear capable of 
verification.  Many of the veteran's claimed stressors 
involve being near firefights and seeing dead bodies while 
delivering mail to various outposts in Vietnam.  However, the 
veteran has not provided any specific details which would 
enable further development in an attempt to verify these 
events.  For example, the veteran said he was unable to 
provide information concerning the names of witnesses or 
combatants involved in these firefights, including their 
names, ranks, units of assignments, or any other identifying 
details.  Even the statement provided by J.M. fails to 
include sufficient information, such as the unit to which he 
was assigned and other service information, which would 
enable VA to conduct a meaningful search.  See Fossie v. 
West, 12 Vet. App. 1, 6-7 (1998) (holding no duty to assist 
where veteran's statements concerning in-service stressors 
were too vague to refer to ESG).  The Board emphasizes that 
the veteran was provided 60 days following his hearing to 
submit additional information concerning his claimed 
stressors but has failed to do so. 

The Board notes that the veteran did provide a date, February 
1972, for the alleged incident in which his helicopter came 
under attack.  However, he failed to provide a specific 
location of the attack, stating that it occurred somewhere 
between Bien Duong and An Loc.  Furthermore, no other 
information was provided with which to verify this event.  
For example, the veteran did not provide any information 
concerning the other passengers, including their names, 
ranks, and units of assignments.  The Board points out that a 
date alone without a specific location and other details is 
to vague to refer to the Center for Unit Records Research 
(CURR) (formerly referred to as the United States Armed 
Services Center for Research of Unit Records) in an attempt 
to verify the claimed stressor.  

Moreover, when asked about details concerning his close 
friend who was shot in the stomach, the veteran indicated 
that the incident occurred in February 1972 and that the 
man's name was Sergeant Garcia.  However, without Sergeant 
Garcia's first name and unit of assignment, as well as the 
location of the incident, there is no way to determine 
whether he was shot in the veteran's presence.  Verification 
is made more difficult by the fact that, according to the 
veteran, Sergeant Garcia was not killed in the attack.  It is 
also interesting to note that the veteran referred to 
Sergeant Garcia as a close friend on several occasions but 
was unable to recall his first name.  Finally, the veteran 
has also failed to provide sufficient details to verify that 
he saw dead bodies beside the road, that he was involved in 
identifying and counting bodies, or that he transported 
wounded soldiers to Long Binh Hospital.  

In light of the veteran's failure to provide sufficient 
detailed information which would enable VA to conduct a 
meaning search, the Board finds that no further development 
is required to verify his claimed stressors.  See Fossie, 12 
Vet. App. at 6-7.  The Board is well aware that VA must make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.  The Court 
has held, however, that the duty to assist is not a one-way 
street.  If the veteran wishes help in developing his claim, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Here, the Board finds that VA has 
satisfied its responsibilities to assist the veteran in 
connection with the current claim.

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnosis of PTSD contained 
in the record is not supported by a verified stressor.  "Just 
because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992). "  The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood, 1 Vet. App. at 192.

The Board thus concludes that the veteran has failed to 
produce credible supporting evidence that a claimed stressor 
actually occurred to support the diagnosis of PTSD.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  While the 
veteran may well believe that his PTSD is related to service, 
as a layperson without medical expertise, he is not qualified 
to address questions requiring medical training for 
resolution, such as a diagnosis or medical opinion as to 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions)  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies, and the appeal is denied.



ORDER

Service connection for PTSD is denied


REMAND

The veteran claims he is entitled to a disability evaluation 
in excess of 30 percent for his service-connected right 
shoulder disability.  Unfortunately, the Board finds that 
additional development is required before it can adjudicate 
this claim.  

The veteran's right shoulder disability was examined by VA in 
April 2002.  The veteran testified at his March 2004 hearing 
that this disability has since worsened.  In particular, he 
stated that his right shoulder disability was manifested by 
significant pain, instability, decreased strength, and severe 
limitation of motion.  The RO should therefore schedule the 
veteran for a VA compensation examination to determine the 
current nature and severity of his service-connected right 
shoulder disability.  See 38 U.S.C.A.  § 5103A.  The 
examination must include findings with respect to range of 
motion of the right shoulder, including functional loss due 
to pain, weakened movement, excess fatigability, 
incoordination, pain on movement, and limitation of motion.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and severity of his 
right shoulder disability.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  The availability of the 
record should be noted in the examination 
report.  The examination should include 
any diagnostic tests or studies deemed 
necessary for an accurate assessment, 
including a complete test of the range of 
motion for the right shoulder, documented 
in degrees.  The examiner should also 
state whether the right shoulder exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); and whether pain significantly 
limits functional ability during flare-
ups or when the affected joint is used 
repeatedly over a period of time (this 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups).  The 
examination report must include the 
rationale for all opinions expressed.

2.  The RO should then review the 
examination report to ensure that it is 
in compliance with this remand.  If 
deficient, the RO must implement 
corrective action.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



